Citation Nr: 0731798	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  04-32 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an effective date for a grant of a total 
disability evaluation based on individual unemployability, 
prior to February 8, 2002.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
September 1967 to September 1970, to include combat duty in 
Vietnam.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho, which granted a total disability 
rating based upon individual unemployability (TDIU) effective 
from February 8, 2002.  The veteran appeals for an earlier 
effective date for the grant of the TDIU.  

This case has been before the Board previously, and was 
remanded in June 2006 for procedural development.  All 
required actions have been taken.


FINDING OF FACT

The record is devoid of a formal or informal claim for a TDIU 
prior to February 8, 2002; the veteran's sole service 
connected disability prior to that date was a shell fragment 
wound scar on the left thigh, rated 10 percent; the medical 
evidence does not show that the latter disability precluded 
substantially gainful employment prior to February 8, 2002.  


CONCLUSION OF LAW

The requirements for an effective date for the grant of a 
TDIU earlier than February 8, 2002, have not been met.  38 
U.S.C.A. § 5110(a),(b)(2) (West 2002 & Supp. 2007); 38 C.F.R. 
§§  3.400(o), 4.16 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a June 2006 letter, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claim.  The veteran was specifically informed as to what 
evidence he was to provide and to what evidence VA would 
attempt to obtain on his behalf.  He was also notified of the 
need to give VA any evidence pertaining to his claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While this did not occur in this case, the veteran was 
provided with remedial notice in the aforementioned June 2006 
VA letter pursuant to a Board remand for VCAA compliance.  
The letter addressed all notice deficiencies and fully 
complied with VCAA requirements.  
  
With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
his claim be granted; however, such notice was after the 
AOJ's initial denial.  A supplemental statement of the case 
(SSOC) was, however, issued, re-adjudicating the veteran's 
claim after the appropriate notice had been dispatched and 
defeating any presumption of prejudice on this issue.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006)(validating the remedial measures of issuing fully 
compliant VCAA notification and re-adjudicating the claim in 
the form of an SOC to cure timing of notification defect).

The veteran was furnished an appropriate statement of the 
case and the VCAA letter that he received included notice of 
what information or evidence was necessary to substantiate 
his claim.  The veteran has been provided the opportunity to 
respond to VA correspondence and over the course of the 
appeal has had multiple opportunities to submit and identify 
evidence.  Furthermore, the veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA.  While the veteran does not 
have the burden of demonstrating prejudice, it is  pertinent 
to note that the evidence does not show, nor does the veteran 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  As the issue is entitlement to an earlier effective 
date for a grant of a TDIU prior to February 8, 2002, an 
examination or medical opinion is not warranted.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-TDIU

A total rating based on unemployability due to service-
connected disabilities may be granted if the service-
connected disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration. 38 C.F.R. § 4.16(b).

Legal Criteria-TDIU, Effective Date

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability occurred, if application is 
received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o); Hazan v. 
Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 
125 (1997); VAOPGCPREC 12-98; 63 Fed.Reg. 56704 (1998).

Analysis

The veteran contends that he is entitled to an effective date 
for the grant of a TDIU earlier than February 8, 2002.  He 
asserts, in essence, that November 1, 2000 should be the 
correct date for assignment of the TDIU because an informal 
claim was received by VA on that date and that he was 
unemployable as a result of his service-connected 
disabilities.  

The record indicates that the RO granted the veteran's claim 
for service connection for post-traumatic stress disorder 
(PTSD) and assigned a 50 percent rating effective February 8, 
2002.  Prior to this rating action, the veteran's only 
service-connected disability was a scar on the left thigh, 
which was rated 10 percent (from November 20, 2000).  In A 
September 2003 decision, the RO increased the rating for the 
veteran's PTSD to 70 percent, and granted his claim for a 
TDIU, both effective from the date of receipt of the claims, 
February 8, 2002.  

There is nothing in the claims file that can be construed as 
a formal or informal claim for a TDIU prior to February 8, 
2002.  The record shows that the only prior claims filed by 
the veteran were in March 1971 and November 2000 for service 
connection for a pilonidal cyst and for residuals of shrapnel 
wounds, respectively. The only disability for which service 
connection was in effect prior to the date in question was 
residuals of a shell fragment wound (scar) of the left thigh, 
which was rated 10 percent.  There is no medical evidence of 
record that suggests that he was unemployable due to his 
shell fragment wound scar prior to February 8, 2002.  Thus, 
there was no basis for a TDIU on a scheduler or 
extraschedular basis at any point prior to February 8, 2002.  

The veteran first filed a claim for a TDIU in June 2003, with 
the submission of Social Security Administration (SSA) 
records, which show that he was found to be entitled to SSA 
disability due to PTSD and a nonservice-connected lumbar 
spine disorder.  The RO, in granting the TDIU, established 
February 8, 2002, the date of receipt of the veteran's claim 
for service connection for PTSD, as the effective date for 
the TDIU.  See 38 C.F.R. §§ 3.400, 4.16.  The veteran 
contends that his SSA disability benefits were awarded with 
an effective date set in December 2001, and that his VA 
benefits should mirror the award of this agency.  The Board 
understands the veteran's assertion with regard to the onset 
of his disability; however, entitlement to a TDIU was not 
established until service connection and a 70 percent rating 
were established.  Therefore, even if PTSD was present prior 
to February 2002, it was not service-connected until February 
8, 2002, making that the date entitlement to a TDIU was 
established.  See 38 C.F.R. § 4.16.   

There is no evidence that the veteran filed a formal or 
informal claim for a TDIU prior to February 8, 2002, nor is 
there medical evidence to show his only service-connected 
disability prior to that date, a shell fragment wound scar on 
the left thigh rated 10 percent, precluded substantially 
gainful employment.  Accordingly, an effective date for the 
grant of a TDIU prior to February 8, 2002, is not warranted.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for an 
effective date prior to February 8, 2002, for the grant of a 
TDIU.  Thus, the benefit of the doubt doctrine does not apply 
to the instant case and the appeal must be denied.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 


ORDER

Entitlement to an effective date prior to February 8, 2002 
for a TDIU is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)





 Department of Veterans Affairs


